Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-21-00031-CV

                                 IN THE INTEREST OF C.C., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-12410
                             Honorable Martha Tanner, Judge Presiding 1

        BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. We ORDER that no costs be assessed against C.C. in relation to this appeal because
she qualifies as indigent under Texas Rule of Appellate Procedure 20.

        SIGNED July 28, 2021.


                                                        _____________________________
                                                        Beth Watkins, Justice




1
 The Honorable Mary Lou Alvarez is the presiding judge of the 45th Judicial District Court, Bexar County, Texas.
However, a visiting judge, the Honorable Martha Tanner, presided over this trial and signed the order at issue.